                Case 3:21-cv-00975-LB Document 25 Filed 03/25/21 Page 1 of 1




 1   Rachel E. Kaufman (CSB# 259353)
     rachel@kaufmanpa.com
 2   KAUFMAN P.A.
     400 NW 26th Street
 3   Miami, FL 33127
     Telephone: (305) 469-5881
 4

 5   Attorney for Plaintiff and all others similarly situated

 6                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
 7
       ALESSANDRO LEONE, on behalf of himself              Case No. 3:21-cv-00975-LB
 8     and others similarly situated,
 9                                                         NOTICE OF VOLUNTARY
               Plaintiff,                                  DISMISSAL
10
       v.
11
       NORDSTROM, INC., a Washington
12
       corporation, FORESEE SESSION REPLY,
13     INC., a Delaware corporation, and VERINT
       SYSTEMS, INC., a Delaware corporation,
14
               Defendants.
15

16
            Plaintiff Alessandro Leone provides notice of the voluntary dismissal of this action
17
     without prejudice, with each party to bear its own attorneys’ fees and costs.
18

19                                                  Respectfully Submitted,

20                                                  ALESSANDRO LEONE, individually and on
                                                    behalf of those similarly situated individuals
21

22
     Dated: March 25, 2021                          By: /s/ Rachel E. Kaufman
23                                                  Rachel E. Kaufman
                                                    rachel@kaufmanpa.com
24                                                  KAUFMAN P.A.
                                                    400 NW 26th Street
25                                                  Miami, FL 33127
26                                                  Telephone: (305) 469-5881

27                                                  Attorney for Plaintiff and the putative Classes

28
